 1                                                    HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 7
                                        AT TACOMA
 8
        DEWAUN JAMES SWAN,                              CASE NO. C18-5329 RBL
 9
                              Plaintiff,                AMENDED ORDER ADOPTING
10             v.                                       R&R

11      CITY OF TACOMA,

12                            Defendant.

13

14
            THIS MATTER is before the Court on Magistrate Judge Creatura’ Report and
15
     Recommendation [Dkt. # 12], recommending dismissal without prejudice, based on Plaintiff
16
     Swan’s repeated refusal to file an amended complaint.
17
            The Report and Recommendation is ADOPTED.
18
            The case is DISMISSED without prejudice.
19
            IT IS SO ORDERED.
20
            Dated this 5th day of October, 2018.
21

22

23
                                                        A
                                                        Ronald B. Leighton
                                                        United States District Judge
24


     AMENDED ORDER ADOPTING R&R - 1
